ORDER

PER CURIAM.
Ernest Canada appeals from the judgment upon his convictions by a jury for one count of forcible rape, in violation of Section 566.030, RSMo 2000;1 two counts of forcible sodomy, in violation of Section 566.032; two counts of statutory rape in the first degree, in violation of Section 566.060; five counts of statutory sodomy in *596the first degree, in violation of Section 566.062; and one count of child molestation in the first degree, in violation of Section 566.067, for which he was sentenced as a prior and persistent offender, to concurrent sentences of thirty-years’ imprisonment on each count. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Unless otherwise indicated, all further statutory references are to RSMo 2000.